     Case 2:20-cv-00263-TLN-JDP Document 17 Filed 01/22/21 Page 1 of 2


 1   DAVID P. MASTAGNI (SBN 57721)
     BRETT D. BEYLER (SBN 319415)
 2   MASTAGNI HOLSTEDT, A.P.C.
     1912 I Street, Sacramento, CA 95811
 3   Telephone: (916) 446-4692
     Facsimile: (916) 447-4614
 4   Email: bbeyler@mastagni.com
 5   Attorneys for Plaintiffs,
     KEVIN MICKELSON and MARGARET MICKELSON
 6
     Counsel for Remaining Parties
 7   Listed on Signature Page
 8

 9

10                                UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12

13
     KEVIN MICKELSON; MARGARET                           Case No. 2:20-cv-00263-TLN-EFB
14   MICKELSON,
                                                         STIPULATION AND ORDER
15                  Plaintiffs,
16                 vs.
17   TECHTRONIC INDUSTRIES FACTORY
     OUTLETS, INC.; TECHTRONIC
18   INDUSTRIES NORTH AMERICA, INC.;
     RYOBI DIE CASTING (USA), INC.;
19   RYOBI HOLDINGS (USA), INC.; HOME
     DEPOT STORE SUPPORT, INC.; HOME
20   DEPOT USA, INC.; DOES 1 through 100,
     inclusive,
21
                   Defendants.
22

23   Plaintiffs, Kevin Mickelson and Margaret Mickelson, and Defendants hereby stipulate as

24   follows:

25          Non-expert discovery is presently set to close on March 31, 2021;

26          Expert disclosure is presently set for May 31, 2021;

27          Expert rebuttal disclosure is set for July 30, 2021;

28          Expert and supplemental discovery cutoff is set for September 30, 2021;

                                                     1
     No. 2:20-cv-00263-TLN-EFB                                     STIPULATION & ORDER
     Case 2:20-cv-00263-TLN-JDP Document 17 Filed 01/22/21 Page 2 of 2


 1          Deadline for hearing dispositive motions is set for November 30, 2021.
 2          Due to unanticipated delays caused by COVID-19, the parties have stipulated, provided
 3   the Court grants its consent, to continue all the above referenced discovery cut-offs/deadlines
 4   by four (4) months. The parties believe this short continuance will allow the parties to conduct
 5   all outstanding non-expert discovery and attempt to mediate this matter before the expert
 6   discovery cut-off, thereby saving all the parties from incurring a potentially unnecessary
 7   expenses of retaining experts and commissioning reports
 8   Dated: January 21, 2021                              Respectfully submitted,
                                                          MASTAGNI HOLSTEDT, A.P.C.
 9
                                                   By:    /s/ BRETT D. BEYLER
10                                                        BRETT D. BEYLER
                                                          Attorneys for Plaintiffs,
11                                                        KEVIN MICKELSON and MARGARET
                                                          MICKELSON
12

13
                                                          RILEY SAFER HOLMES & CANCILA,
14                                                        LLP

15                                                 By:    /s/ JEFFREY R. WILLIAMS
                                                          JEFFREY R. WILLIAMS
16

17
                                                   ORDER
18
     The above STIPULATION & ORDER is approved as the Case Management Order for this case
19
     and all parties shall comply with its provisions.
20

21          IT IS SO ORDERED.

22   DATED: January 21, 2021
                                                              Troy L. Nunley
23                                                            United States District Judge

24

25

26

27

28

                                                     2
     No. 2:20-cv-00263-TLN-EFB                                  STIPULATION & ORDER
